DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019, 01/22/2019, and 08/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Yu (7428114 B2).

Regarding claim 1, Phoon et al. discloses (see Figs. 1-5) a dual camera module (as in Fig. 5), the dual camera module (see paragraph [0020]) comprising: a first lens driving device (VCM 10, as in Fig. 3) comprising a first housing (14), a first bobbin (12) disposed inside the first housing (14), a first driving magnet (24) disposed on the first housing, a first coil (26) disposed on the first bobbin to be opposite to the first driving magnet (24), a first support member (base, 22) coupled to the first housing and the first bobbin (12) to movably support the first bobbin along a first optical axis (30), and 


Phoon et al. do not teach a first sensing magnet  on the first bobbin, a first compensation magnet disposed on the first bobbin to be symmetrical with the first sensing magnet about the first optical axis, and a first Hall sensor disposed on the first housing to detect the first sensing magnet;
a second sensing magnet disposed at on the second bobbin, a second compensation magnet disposed at on the second bobbin to be symmetrical with the second sensing magnet about the second optical axis, and a second Hall sensor disposed at-on the second housing to detect the second sensing magnet,
wherein the first Hall sensor is disposed on a corner portion most spaced apart from the second sensing magnet among a plurality of corner portions of the first housing, and 
wherein the second Hall sensor is disposed on a corner portion most spaced apart from the first Hall sensor among a plurality of corner portions of the second housing.

wherein the first Hall sensor is disposed on a corner portion most spaced apart from the second sensing magnet among a plurality of corner portions of the first housing (as in the Fig. 1, hall sensors 240 and 190 are away from each other), and 
wherein the second Hall sensor is disposed on a corner portion most spaced apart from the first Hall sensor among a plurality of corner portions of the second housing (as in fig. 1, two hall sensors 240 are disposed apart).
Since Park et al. discloses single camera It would have been obvious before the effective filing date of the claimed invention to provide second camera module similar to first camera module for obtaining multiple image of the same scene, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co , 193 USPQ 8.

Regarding claim 2, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5), the first housing (18) comprises a first side surface, a third side surface disposed opposite to the first side surface, and second and fourth side surfaces mutually and oppositely disposed between the first and third side surfaces (as in Fig. 2 element 18 has four side surfaces), wherein the second housing comprises a fifth side surface opposite to the first side surface, a seventh side surface disposed opposite to 
Phoon et al. do not teach the first Hall sensor is disposed between the second and third side surfaces, and the second Hall sensor is disposed between the sixth and seventh side surfaces.
Park et al. discloses the first Hall sensor (240) is disposed between the second and third side surfaces.
Phoon et al. in view of Park et al. do not teach  the second Hall sensor is disposed between the sixth and seventh side surfaces.
Since Park et al. discloses single camera It would have been obvious before the effective filing date of the claimed invention to provide second camera module similar to first camera module having hall sensor same as 240 for detecting lens position, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co , 193 USPQ 8.

Regarding claim 3, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) the first driving magnet (24) comprises first to fourth magnets respectively disposed on the first to fourth side surfaces of the first housing (inherent to Fig. 3 because Fig. 3 discloses two magnet and other two magnets are not shown which are inherent to design), and  


Regarding claim 4, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) the first to fourth magnets (as shown two magnet 24 in Fig. 3 and other two are inherent) are symmetrical with the fifth to eighth magnets (another camera module as shown in Fig. 5 having four magnets which are symmetrical to four magnets of first camera module) about a first imaginary line, which is a virtual straight line, and wherein the first imaginary line is disposed on a plane surface comprising the first and second optical axes, and is parallel with the first and second optical axes.

Regarding claim 5, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) the first to fourth magnets are mutually symmetrical about the first optical axis (as shown in fig. 3, two magnets 24 as shown and other two magnets are inherent forming 1-4 magnets are symmetrical to optical axis 30), and wherein the fifth to eighth magnets are mutually symmetrical about the second optical axis (inherent to second camera module as shown in Fig. 5).

Regarding claim 6, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) the first magnet (one of the magnet which is on a side different 

Regarding claim 7, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) the first housing comprises first to fourth corner portions (as shown in fig. 2 shield 18 has four corners disposed on first to fourth side) disposed among the first to fourth side surfaces, wherein the first magnet is disposed closer to the first corner portion than the fourth corner portion (inherent to location of magnet vs first corner and location of fifth, the second magnet is disposed closer to the first corner portion than the second corner portion, the third magnet is disposed closer to the third corner portion than the second corner portion, and the fourth magnet is disposed closer to the third corner portion than the fourth corner portion, wherein the second housing comprises fifth to eighth corner portions disposed among the fifth to eighth side surfaces, and wherein the fifth magnet is disposed closer to the fifth corner portion than the eighth corner portion, the sixth magnet is disposed closer to the fifth corner portion than the sixth corner portion, the seventh magnet is disposed closer to the seventh corner portion than the sixth corner portion, and the eighth magnet is disposed closer to the seventh corner portion than the eighth corner portion (inherent to design and location of all four magnet placed on four side and closure to one of the corner).

Regarding claim 8, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) the first side surface is disposed parallel with the fifth side surface, and wherein the first side surface is overlapped with the fifth side surface to a direction 

Regarding claim 9, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) the first lens driving device comprises a first cover member disposed outside the first housing, wherein the second lens driving device comprises a second cover member disposed outside the second housing (as shown in Fig. 3 and Fig. 5 the cover member18 is disposed on first camera module and second camera module).
Phoon et al. in view of park et al. do not teach the first cover member is spaced apart from the second cover member by 1mm - 5mm.
It would have been obvious before the effective filing date of the claimed invention to provide first and second cover member 1mm-8mm apart to form small foot print of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 11-20, Phoon et al. further discloses (see Figs. 1-5) a dual camera module (as in Fig. 5) in which each camera has identical configuration as in Figs. 2-3 and camera module has a similar configuration to applicant’s disclosed camera module and all claims are disclosed with in Figs. 1-5)

Regarding claim 10, Phoon et al. discloses (see Figs. 1-5) an optical instrument a dual camera module (10, as in Fig. 5 and Fig. 10), comprising: a main body (32); a dual camera module (10) disposed on the main body to photograph an image of a subject; and a display portion that display the image photographed by the dual camera module (display module is inherent to camera design),
a dual camera module (as in Fig. 5), the dual camera module (see paragraph [0020]) comprising: a first lens driving device (VCM 10, as in Fig. 3) comprising a first housing (14), a first bobbin (12) disposed inside the first housing (14), a first driving magnet (24) disposed on the first housing, a first coil (26) disposed on the first bobbin to be opposite to the first driving magnet (24), a first support member (base, 22) coupled to the first housing and the first bobbin (12) to movably support the first bobbin along a first optical axis (30), and 
a second lens driving device (10, as in Fig. 5) comprising a second housing (14 as shown in Fig. 2), a second bobbin (12, as in Fig. 2) disposed inside the second housing, a second driving magnet (24) disposed on the second housing; a second coil (26) disposed on the second bobbin (12) to be opposite to the second driving magnet, a second support member (22) coupled to the second housing (14) and to the second bobbin to movably support the second bobbin along a second optical axis (as in Fig. 3), wherein the first lens driving device (10) is parallel spaced apart from the second lens driving device (10), 

Phoon et al. do not teach a first sensing magnet  on the first bobbin, a first compensation magnet disposed on the first bobbin to be symmetrical with the first 
a second sensing magnet disposed at on the second bobbin, a second compensation magnet disposed at on the second bobbin to be symmetrical with the second sensing magnet about the second optical axis, and a second Hall sensor disposed at-on the second housing to detect the second sensing magnet,
wherein the first Hall sensor is disposed on a corner portion most spaced apart from the second sensing magnet among a plurality of corner portions of the first housing, and 
wherein the second Hall sensor is disposed on a corner portion most spaced apart from the first Hall sensor among a plurality of corner portions of the second housing.
Park et al. discloses single lens moving system having a first sensing magnet (190 magnets)  on the first bobbin, a first compensation magnet (240-1) disposed on the first bobbin  to be symmetrical with the first sensing magnet (170) about the first optical axis, and a first Hall sensor (240) disposed on the first housing to detect the first sensing magnet (see paragraph [0231] is for sensing magnetic field);
wherein the first Hall sensor is disposed on a corner portion most spaced apart from the second sensing magnet among a plurality of corner portions of the first housing (as in the Fig. 1, hall sensors 240 and 190 are away from each other), and 
wherein the second Hall sensor is disposed on a corner portion most spaced apart from the first Hall sensor among a plurality of corner portions of the second housing (as in fig. 1, two hall sensors 240 are disposed apart).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        October 9, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872